Citation Nr: 0534161	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A rating decision dated in March 1995 denied service 
connection for service connection for a low back disorder, to 
include chronic low back pain and degenerative changes.  The 
veteran did not perfect an appeal, and that decision is 
final.

2.  The additional evidence since the 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for service 
connection for a low back disorder, to include chronic low 
back pain and degenerative changes.

3.  A rating decision dated in September 1993 denied service 
connection for a pulmonary disorder, to include chronic 
obstructive pulmonary disorder (COPD), asthma, and 
bronchitis.  The veteran did not perfect an appeal, and that 
decision is final.

4.  The additional evidence since the 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a pulmonary 
disorder, to include COPD, asthma, and bronchitis.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder, to include 
chronic low back pain and degenerative changes, is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a pulmonary disorder, to include COPD, 
asthma, and bronchitis, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
December 2003 of the evidence and information needed to 
substantiate his claims.  He was also advised that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was informed that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a 


properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
requests to reopen his claims of entitlement to service 
connection for a low back disorder, to include chronic low 
back pain and degenerative changes, and a pulmonary disorder, 
to include COPD, asthma, and bronchitis, were filed in August 
2003.  Therefore, the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service 


connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The RO denied service connection for a low back disorder, to 
include chronic low back pain and degenerative changes, in 
March 1995, and notified the veteran of the decision that 
same month.  The veteran did not perfect an appeal, and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration with regard to this issue at 
that time was whether any low back disorder was related to 
the veteran's time in service.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the March 1995 RO decision on the merits which 
is relevant to, and probative of, this matter.  

The evidence of record at the time of the March 1995 rating 
decision that was relevant to the veteran's claim for service 
connection for a low back disorder, to include chronic low 
back pain and degenerative changes, included his service 
medical records, a January 1992 workers' compensation claim 
medical history report, private medical treatment records, 
and VA examination reports dated in February 1988 and May 
1993.  Additional evidence relevant to the veteran's claim 
for service connection for a low back disorder, to include 
chronic low back pain and degenerative changes, received 
since the March 1995 rating decision includes private medical 
treatment records and a September 2003 fee-based examination 
report.

When the RO denied the veteran's claim for entitlement to 
service connection for a low back disorder, to include 
chronic low back pain and degenerative changes, in March 
1995, there was no evidence that the veteran's low back 
disorder was related to service.  The additional evidence 
submitted shows continued diagnoses of chronic low back pain 
with degenerative changes, but there is no medical evidence 
relating the current low back disorder to service.  
Therefore, as no new and material evidence has been 
submitted, the issue of entitlement to service connection for 
a 


low back disorder, to include chronic low back pain and 
degenerative changes, is not reopened.

The RO denied service connection for a pulmonary disorder, to 
include COPD, asthma, and bronchitis, in September 1993, and 
notified the veteran of the decision that same month.  The 
veteran did not perfect an appeal, and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter 
under consideration with regard to this issue at that time 
was whether the veteran's pulmonary disorder was related to 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
September 1993 RO decision on the merits which is relevant 
to, and probative of, this matter.  

The evidence of record at the time of the September 1993 
rating decision that was relevant to the veteran's claim for 
service connection included his service medical records, and 
private medical treatment records.  Additional evidence 
relevant to the veteran's claim for service connection 
received since the September 1993 rating decision includes 
private medical treatment records and a September 2003 
fee-based examination report.

When the RO denied the veteran's claim for entitlement to 
service connection for a pulmonary disorder, to include COPD, 
asthma, bronchitis, in September 1993, there was no evidence 
that the veteran's pulmonary disorder was related to service.  
The additional medical evidence shows diagnoses of chronic 
obstructive pulmonary disorder, asthma, upper respiratory 
infections, and bronchitis, but no evidence that any 
pulmonary disorder is related to service.  Therefore, as no 
new and material evidence has been submitted, the issue of 
entitlement to service connection for a pulmonary disorder, 
to include COPD, asthma, and bronchitis, is not reopened.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.   Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a low 
back disorder, to include chronic low back pain and 
degenerative changes, is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
pulmonary disorder, to include COPD, asthma, and bronchitis, 
is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


